Citation Nr: 1531089	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  15-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 29, 2008 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to January 1979.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran's spouse testified during a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a service connection claim for type II diabetes in May 2002, more than one year after the Veteran was discharged from service.  The RO inferred the issue of atherosclerotic cardiovascular disease (also known as coronary artery disease) as it is considered a generally recognized complication and denied the claim in a November 2002 rating decision as there was no evidence of a current diagnosis of the claimed disorder.

2.  The first medical evidence of a diagnosis of coronary artery disease was December 6, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of December 6, 2004 for the grant of service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent the Veteran a letter in July 2010 informing him that the RO was conducting a special review of his file to determine if he was entitled to retroactive benefits for coronary artery disease as it was added to the list of diseases presumptively associated with exposure to certain herbicide agents.  The letter informed the Veteran of what evidence was necessary to substantiate his claim.

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date.  All of the pertinent information is of record.  As such, the Board finds the VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the appellant in proceeding to consider his claim for this benefit.  

II.  Criteria and Analysis

The evidence of record shows that the Veteran filed a service connection claim for type II diabetes in May 2002.  The RO inferred the issue of atherosclerotic cardiovascular disease (also known as coronary artery disease) as it is considered a generally recognized complication of type II diabetes and denied the claim in a November 2002 rating decision.  The RO denied the claim on the basis that there was no evidence of a current diagnosis of coronary artery disease.  The Veteran submitted another claim for coronary artery disease in December 2008.  An October 2009 rating decision granted coronary artery disease secondary to service-connected type II diabetes mellitus with an effective date of December 19, 2008, the date the RO received the claim.  The RO sent the Veteran a letter in July 2010 informing him that his claim folder was being reviewed to see if he was entitled to retroactive benefits based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  A January 2011 rating decision determined that the prior decision regarding the evaluation of coronary artery disease was confirmed and no change was warranted for the evaluation or effective date.  The Veteran appealed this decision.

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 shows that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter explains, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal.  Id.  This Training Letter also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id. 

In this case, the record reflects that the Veteran served in the Republic of Vietnam and he was granted service connection for coronary artery disease.  As such, the provisions of 38 C.F.R. § 3.816 apply.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (emphasis added). 

As noted above, the Veteran filed a service connection claim for type II diabetes in May 2002 and the RO inferred the issue of ischemic heart disease and denied the claim for ischemic heart disease in November 2002.  Thus, the Veteran first filed a claim for ischemic heart disease in May 2002.  This claim was pending before VA and denied between May 3, 1989, and the effective date of the applicable liberalizing law.  

The medical evidence associated with the claims file at the time of the November 2002 rating decision shows that the Veteran did not have a current diagnosis of coronary artery disease.  Furthermore, private treatment records dated in June 2000, July 2000, and October 2003 that the Veteran submitted in December 2008 indicate that the Veteran did not have a diagnosis of coronary artery disease at that time.  A January 2005 VA examination documents that the Veteran reported a recent history of heart disease.  Private treatment records received by VA in December 2008 show that the Veteran was first diagnosed with coronary artery disease in December 2004.  A December 6, 2004 catheterization report received by VA in November 2014 reveals that the Veteran was diagnosed with coronary artery disease and a stent was implanted in the right coronary artery.  

The Board notes that the Veteran's wife testified at the June 2015 Board hearing that the Veteran received his first stent in 2000.  Hearing Transcript at 6.  She asserted that she had a copy of a private medical record from St. Anthony's that show that the Veteran had coronary artery problems in 2000.  The Veteran's representative indicated that these records would be uploaded into the virtual file.  The claims file does not contain any treatment records that show the Veteran was treated for coronary artery disease in 2000.  Furthermore, a statement provided by the Veteran in December 2014 asserts that he first had a heart problem in 2004.  In light of the foregoing, the Board finds that the date the disability first arose was December 6, 2004.  

December 6, 2004, the date the disability first arose, is later than the date of the Veteran's inferred service connection claim for ishemic heart disease in May 2002.  Thus, the appropriate effective date for the grant of service connection for coronary artery disease under 38 C.F.R. § 3.816(c)(2) is December 6, 2004.  See 38 C.F.R. § 3.816(c)(2).


ORDER

Entitlement to an effective date of December 6, 2004 for the grant of service connection for coronary artery disease is granted.




____________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


